OPINION OF THE COURT
FISHER, Circuit Judge.
State National appeals from the dismissal of its claims against Donna Whiteside for legal malpractice. The District Court dismissed State National’s claims because State National could not demonstrate that Whiteside’s actions proximately caused State National to suffer any damages. In this case, we must first determine whether this Court has jurisdiction over State National’s appeal. Only then may we determine whether the District Court erred in dismissing the claims against Whiteside.
For the reasons that follow, we hold that this Court lacks jurisdiction over State National’s appeal because it was untimely. Accordingly, we do not reach the merits of State National’s claim that Whiteside was improperly dismissed from its case.
I.
A. Factual History
This dispute centers on Donna White-side’s representation of the County of Camden, New Jersey (“County”) in a lawsuit brought by Nicholas Anderson, which resulted in a jury award paid, in part, by the County’s excess insurer, State National Insurance Company (“State National”).
On December 23, 2004, Nicholas Anderson was seriously injured after crashing his car into a guardrail on a road owned and maintained by the County. Anderson filed suit against the County for negligence in maintaining the road and guardrail and sought $5 million in damages.
The County maintained an insurance policy with State National whereby the County was responsible for the first $300,000 of losses and State National’s obligations were triggered only if a potential loss exceeded this amount. In order to invoke State National’s coverage obligations, the policy required the County to “provide an adequate defense and investigation of any action for or notice of any actual, potential or alleged damages.” In the event that the County failed to meet this requirement, the policy provided that State National “shall not be liable for any damages or costs or expenses resulting from any such occurrence.” The policy limit was $10 million.
Pursuant to the policy, the County utilized its own in-house attorney, Donna Whiteside, Assistant County Counsel, to defend the County against the Anderson lawsuit. According to State National, the County did not notify State National of the Anderson lawsuit until several months after it was filed and after the County first became aware of the claims against it. Whiteside initially informed State National *403that the case was meritless and valued it at $50,000. In the midst of trial, Whiteside changed her valuation and requested the full $10 million policy limit to settle the claims with Anderson. After receiving this valuation, State National conducted an independent review and denied the County’s request for $10 million. After the parties failed to settle, the Anderson case continued to trial. On October 17, 2008, the jury reached a verdict in favor of Anderson and awarded him $31 million, which was later remitted to $19 million. -
B. Procedural History
Four days after the verdict in the Anderson case, State National filed suit, seeking a declaratory judgment that it was not obligated to provide coverage under the policy because the County had breached the policy contract. It alleged that the County failed to timely notify State National of the case and failed to mount an adequate investigation and defense of the lawsuit, as required by the policy. State National also asserted claims directly against Whiteside for professional negligence, legal malpractice, breach of fiduciary duty, and breach of contract.
In its first amended complaint, State National alleged that Whiteside’s defense of the case fell well below “adequate” because she did not present evidence or assert defenses that would have either totally cut off the County’s liability or would have substantially lowered Anderson’s recovery. Specifically, State National alleges that she did not present expert reports or testimony, raise available statutory defenses, or cross-examine Anderson’s expert witnesses. Because Whiteside advised State National on the case status, progress, and likely outcome, State National claims that an attorney-client relationship existed between it and Whiteside.
Whiteside moved to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. On March 17, 2010, the District Court granted her motion, holding that the County and Whiteside were not two distinct entities based on respondeat superior and the contract between State National and the County, and thus any liability of Whiteside must be borne by the County. Moreover, the District Court found no proximate cause because if Whiteside did not provide an adequate defense, then State National was not obligated to pay. But if Whiteside did provide an adequate defense, then State National was subject only to its existing contractual duty to pay.
Following the dismissal, on March 30, 2010, State National filed a motion under Rule 59(e), asking the District Court to reconsider its dismissal of Whiteside. The District Court denied State National’s motion on June 25, 2010. The District Court also denied State National’s motion for certification under Rule 54(b), which if granted, would have allowed State National to immediately appeal Whiteside’s dismissal.
Although Whiteside was dismissed from the litigation, State National’s case against the other defendants went on. Over the next four years, all of State National’s claims against the other defendants were resolved, and only the claims against the County remained. Eventually, the District Court denied State National’s motion for summary judgment on its remaining claims against the County. State National alleges that in the District Court’s March • 31, 2014, order denying summary judgment, the District Court undermined its prior ruling that served as the basis for dismissing Whiteside. Accordingly, State National sought leave to renew its claims against Whiteside under Rule 60(b)(6), which permits the District Court to grant *404relief from a final judgment, order, or proceeding.
Before the District Court ruled on State National’s Rule 60(b)(6) motion, State National and the County reached a settlement. The parties filed a joint Stipulation of Dismissal with prejudice pursuant to Rule 41(a)(l)(A)(ii) on October 14, 2014. The Stipulation of Dismissal acknowledged that State National wanted to renew its claims against Whiteside, but State National made no motion or request before the District Court apart from the clause in the Stipulation of Dismissal.
On December 1, 2014, the District Court denied State National’s Rule 60(b)(6) motion to renew the claims against Whiteside. It rested on the same reasoning as its earlier ruling and rejected State National’s arguments that its March 31, 2014, order called any of its prior rulings into question. In that opinion, the District Court ordered the clerk of court to terminate the litigation and close the case.
The case was. closed on December 1, 2014. State National filed its Notice of Appeal on December 16, 2014. In the Notice of Appeal, State National sought an appeal from the District Court’s December 1, 2014, order denying its motion under Rule 60(b)(6) to reinstate its claims against Whiteside. The Notice did not reference the underlying Rule 12(b)(6) dismissal, and it was filed sixty-two days after the Stipulation of Dismissal had been entered.
ll.
The District Court had jurisdiction pursuant to 28 U.S.C. § 1332. Before reaching the merits of this appeal, we must consider whether we have appellate jurisdiction.1 We exercise plenary review in answering this question.2
“The timeliness of an appeal is a mandatory jurisdictional prerequisite.”3 Under Federal Rule of Appellate Procedure 4(a)(1), the appellant must file a Notice of Appeal “with the district clerk within 30 days after entry of the judgment or order appealed from.”4 Because the thirty-day time limit embodied in Rule 4(a)(1) derives from a statute; it is a “jurisdictional requirement.”5
In addition to the requirement that it must be timely filed, the Notice of Appeal must also specify the “judgment, order, or part thereof being appealed.”6 If an appeal is taken only from a specified judgment, this Court does not exercise jurisdiction to review other judgments that were not specified or “fairly inferred” by the Notice.7
In our case, State National faces two hurdles with respect to this Court’s appellate jurisdiction. First, the parties voluntarily dismissed this case on October 14, 2014 — sixty-two days before State National filed its Notice of Appeal. Because of the mandatory jurisdictional prerequisite em*405bodied in Federal Rule of Appellate Procedure 4(a)(1)(A), we permitted the parties to submit supplemental briefing on the issue of whether the parties’ voluntary termination of the case constituted a final judgment from which the thirty-day time limit in Rule 4 began to run.
Second, even if the Stipulation of Dismissal did not trigger the thirty-day time limit, State National’s Notice of Appeal specified only the District Court’s December 1, 2014, order denying State National’s Rule 60(b)(6) motion. It made no mention of the underlying dismissal of Whiteside on Rule 12(b)(6) grounds. Yet, in its brief before this Court, State National argued only that the Rule 12(b)(6) dismissal was error; it made no arguments that the District Court erred in denying its motion under Rule 60(b)(6).
A.
The first issue we must address is whether State National’s Notice of Appeal was timely. Federal Rule of Appellate Procedure 4(a)(1)(A) required State National to file its Notice of Appeal within thirty days of the judgment it was appealing. Here, State National filed its Notice on December 14, 2014, well within thirty days of the order denying its Rule 60(b) motion on December 1, 2014.
Although at first glance, the timeline of State National’s appeal seems to comport with the requirements of Rule 4, the nature of State National’s Rule 60(b) motion and the Stipulation of Dismissal complicate the issue.
1. State National’s Rule 60(b) Motion
The District Court dismissed State National’s claims against Whiteside on Rule 12(b)(6) grounds on March 17, 2010 — nearly four and a half years before this appeal was taken. After Whiteside’s dismissal, the case was not immediately appealable because other parties and claims remained in the litigation.8 More than four years later, on March 31, 2014, the District Court denied summary judgment on State National’s claims against the County. State National, believing this opinion called into question Whiteside’s dismissal, sought to get another bite at the apple before an appeal to this Court.
In order to get review of the District Court’s earlier dismissal of Whiteside, State National filed a Rule 60(b)(6) motion on April 25, 2014, asking the District Court to reconsider its prior dismissal. Although Rule 59(e) would have been the most obvious route to get reconsideration of the prior dismissal, State National had already done so four years earlier. Without the ability to file a timely motion under Rule 59(e),9 State National attempted to reinstate its claims against Whiteside using Rule 60(b)(6), which provides that “the court may relieve a party ... from a final judgment, order, or proceeding for ... any other reason that justifies relief.”10
*406But Rule 60(b) grants the district court the power to relieve a party from a “final judgment, order, or proceeding.”11 The March 17, 2010, order dismissing Whiteside—and not all of the defendants— was not a final order. Rather, it was an interlocutory order that was not immediately appealable unless the District Court certified it under Rule 54(b), which it refused to do.12 Thus, because the underlying dismissal of Whiteside was not a “final judgment, order, or proceeding,” State National’s Rule 60(b)(6) motion was not a proper avenue by which to challenge her dismissal.13
Apart from Rule 60(b), the District Court has the inherent power to reconsider prior interlocutory orders. Under its inherent powers, the District Court could have reinstated Whiteside at any point during which the litigation continued. The power to reconsider prior interlocutory orders depends on the District Court retaining jurisdiction over the case.14
2. The Stipulation of Dismissal
The parties, however, filed a Stipulation of Dismissal under Rule 41(a)(l)(A)(ii), and pursuant to that Stipulation, the parties agreed to voluntarily dismiss the case. Rule- 41(a)(l)(A)(ii) provides that “the plaintiff may dismiss an action without a court order by filing ... a stipulation of dismissal signed by all parties who have appeared.”15
The-language of the rule makes clear that a dismissal under Rule 41(a)(l)(A)(ii) does not require a court order, nor does it require the approval of the court.16 Because a dismissal under Rule 41(a)(l)(A)(ii) does not require a court order or approval, we have held that “[t]he entry of such a stipulation of dismissal is effective automatically.”17
State National’s argument that Rule 58 requires a separate entry of judgment is unavailing. Every court to have considered the nature of a voluntary stipu*407lation of dismissal under Rule 41(a)(l)(A)(ii) has come to the conclusion that it is immediately self-executing.18 No separate entry or order is required to effectuate the dismissal.
 Once the voluntary stipulation is filed, the action on the merits is at an end.19 “[A]ny action by the district court after the filing of [the Stipulation of Dismissal] can have no force or effect because the matter has already been dismissed.”20 A voluntary dismissal deprives the District Court of jurisdiction over the action.
The Dissent criticizes our discussion of Anago Franchising, SmallBizPros, and Smith as a line of cases arising out of the Supreme Court’s decision in Kokkonen v. Guardian Life Insurance Company of America.21 But Kokkonen is not relevant here. Kokkonen speaks to the District Court’s ancillary jurisdiction to enforce the settlement agreement that served as a basis for the parties’ stipulated dismissal. In this case, the parties are not concerned with enforcing their settlement agreement. Rather, we are concerned with the District Court’s jurisdiction over the original matter.
The Dissent misinterprets the basis of our holding: Kokkonen does not compel the conclusion that the Stipulation of Dismissal divested the District Court of jurisdiction; the Federal Rules of Civil Procedure do. Long before the Supreme Court decided Kokkonen, we held that a stipulated dismissal under Rule 41 was automatic.22 We have also held that a “timely notice of voluntary dismissal invites no response from the district court and permits no interference by it.”23 The Dissent attempts to distinguish the cases cited here as merely invoking the Kokkonen principle, but both Versata Software, Inc. v. Callidus Software, Inc. and Meinecke v. H&R Block of Houston focus on the broader concerns relevant here.
In Versata Software, the Federal Circuit vacated its own opinion because it was issued after the parties voluntarily dismissed their case before the case had been decided.24 Recognizing that the joint stipulation of dismissal between the parties automatically dismissed the case “with no further action of the district court required,” the Federal Circuit held that “there was no longer a controversy” pertinent to the parties’ appeal.25
Similarly, in Meinecke v. H&R Block of Houston, the Fifth Circuit held that the District Court’s grant of summary judgment in favor of the defendants was “of no consequence” because the parties had three days earlier filed a stipulation of *408dismissal pursuant to Rule 41(a)(l)(A)(ii).26 Even though the District Court’s order approving of the stipulated dismissal was handed down on the same day as the order granting summary judgment, the Fifth Circuit recognized that the dismissal was effective when filed, and “any further actions by the court [were] superfluous.”27
3. The Final Judgment
After the stipulated dismissal, there was nothing left for the District Court to do. The Stipulation of Dismissal “resolv[ed] the matter.”28 “A final judgment is ‘one which ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.’ ”29 A final order accomplishes two ends: it disposes of all of the claims presented to the district court, and it leaves, “nothing further for the district court to do.”30
Following the Stipulation of Dismissal, all of the claims against all of the parties remaining in the litigation had been resolved. Because Whiteside was no longer a party to the litigation, and the District Court had not exercised its inherent power to review its previous interlocutory order dismissing her, the only claims remaining were the claims asserted by State National against the County. Because the Stipulation of Dismissal resolved these claims, the Stipulation of Dismissal was a final judgment. 31
State National’s Rule 60(b) motion did not prevent the Stipulation of Dismissal from serving as the final judgment. State National’s claims against Whiteside had already been resolved, and every available method of reinstating its claims against her had been exhausted.32 State National cannot rely on an improper procedural motion to argue that its own dismissal of the case was not a final judgment. Because the District Court could not have reinstated the claims against Whiteside after the stipulated dismissal, there was “nothing further for the district court to do.”33
*409Nor does the single statement in the Stipulation of Dismissal that nothing in the settlement “shall be construed in any way to release or otherwise limit the claims State National has asserted or may assert against Donna Whiteside” prevent finality. The parties did not make their dismissal contingent on the District Court’s ruling-on State National’s Rule 60(b) motion. And the parties did not make a motion before the District Court for it to decide on whether the claims against Whiteside should be reinstated before dismissing the case. Moreover, State National and the County cannot speak for Whiteside in their stipulated dismissal; Whiteside had already been dismissed from the litigation years earlier.
The Dissent argues that, because the District Court “[a]fter the stipulation of dismissal ... both accepted briefing from the parties and issued an order permitting additional briefing,” the District Court “intended to retain jurisdiction until it ruled on State National’s motion”34 and “to exercise its inherent power to reconsider [its prior] decision.”35 The District Court’s actions, however, cannot override the application of jurisdictional rules, as both this Court and the Supreme Court have held. The Dissent’s position is just dead wrong.
In Lizardo v. United States, we held that an untimely Rule 59(e) motion does not toll the time to appeal under Rule 4(a)(4)(A) “even if the party opposing the motion did not object to the motion’s untimeliness and the district court considered the motion on the merits."36 We expressed concern about basing the timeliness of post-judgment motions on what occurred in the District Court because such a system would inject uncertainty into the appeal timeline and would be based on the “happenstance of a particular litigation.”37 Instead, the Federal Rules of Appellate Procedure require uniformity. Thus, we held that the appellant’s appeal was untimely even though the District Court in that case had ruled on the merits of his Rule 59(e) motion.
Similarly, the Supreme Court, in Bowles v. Russell, in rejecting the “unique circumstances doctrine,”38 held that a District Court’s assurances about timeliness, and a party’s good faith reliance on them, are not enough to cure a jurisdictional defect.39 There, the District Court had told the appellant Bowles that he had seventeen days to file his notice of appeal. In reality, he had only fourteen. Bowles filed his notice of appeal on the sixteenth day — one day before the District Court’s deadline and two days after the actual deadline.40 The deadline was jurisdictional, and as a result, it could not be tolled or waived. Thus, the Court held, his notice of appeal was untimely, and it dismissed his appeal.41
These cases demonstrate that no matter how well-meaning the District Court’s actions may be, they cannot confer jurisdiction where it is lacking. And the District Court’s erroneous consideration of an im*410proper or untimely motion cannot alter the timeliness requirements of Federal Rule of Appellate Procedure 4(a). In this case, the District Court’s consideration of State National’s Rule 60(b) motion cannot confer jurisdiction where the case had already been dismissed. Because of the dismissal, no claims remained against any party still involved in the litigation; the stipulated dismissal was the final decision.
4. Appealability and Tolling
Once an order becomes “final,” the time for appeal begins to run.42 Following the final judgment, Federal Rule of Appellate Procedure 4(a) provides that the party wishing to appeal has thirty days to do so. State National did not file within thirty days of its joint Stipulation of Dismissal — the final judgment. Therefore, State National’s appeal — sixty-two days after the final judgment — was untimely. The thirty-day time requirement in Federal Rule of Appellate Procedure 4(a) is jurisdictional and mandatory, and the failure to comport with this mandatory deadline deprives this Court of appellate jurisdiction.
Contrary to State National’s contention, none of the tolling provisions of Federal Rule of Appellate Procedure 4(a)(4)(A) is applicable here. State National argues that its Rule 60(b) motion tolled the time to file its appeal. Under Federal Rule of Appellate Procedure 4(a)(4)(A)(vi), a Rule 60(b) motion “filed no later than 28 days after the judgment is entered,” tolls the time to file an appeal.43 The time to appeal runs from the entry of the order disposing of the Rule 60(b) motion. But as previously explained, State National’s motion to renew its claims was not a proper Rule 60(b) motion. “[T]he function of the motion, and not the caption, dictates which Rule is applicable.”44 Because State National’s motion was not actually a Rule 60(b) motion, its motion to renew its claims against Whiteside cannot extend the time to file an appeal under Federal Rule of Appellate Procedure 4(a)(4)(A)(vi).
State National’s motion was also not a timely Rule 59(e) motion that could operate to extend the time to file a timely appeal. Under Federal Rule of Appellate Procedure 4(a)(4)(A)(iv), if a party timely files a motion to alter or amend the judgment under Rule 59, the time to file an appeal runs from the entry of the order disposing of such motion. A Rule 59 motion is timely when it is filed within twenty-eight days of the order or judgment for which reconsideration is sought.45 State National had previously filed a timely Rule 59 motion on March 20, 2010, immediately after Whiteside was first dismissed from the litigation.46 Its motion to renew its claims against Whiteside, which State National contends tolls the time to appeal, was not filed within twenty-eight days of Whiteside’s dismissal and thus cannot extend the time for State National to appeal.
The Dissent questions why we cannot consider State National’s Rule 60(b) motion as a premature motion that “ripened” after the Stipulation of Dismissal was filed. *411Even if we assume 'that State National’s Rule 60(b) motion was-the proper means of getting review of Whiteside’s dismissal, it would still not toll the time to appeal. This is because Federal Rule of Appellate Procedure 4(a)(4)(A)(iv) permits tolling of the time to appeal if a Rule 60 motion is “filed no later than 28 days after the judgment is entered.” In State National’s view, the judgment entered is Whiteside’s dismissal. However, that judgment- was entered years before State National filed its Rule 60(b) motion. Thus, under either view of the nature of State National’s Rule 60(b) motion, tolling is inapplicable.47
The Dissent also argues that “motions invoking Rule 60(b) should be treated flexibly and functionally.”48 In making this argument, the' Dissent relies on Torres v. Charter, in which this Court allowed appeal of the denial of a Rule 60(b) motion, even though the motion sought review of a supposedly interlocutory order.49 In that case, however, the “interlocutory” order subject to the Rule 60(b) motion was a district court’s order to remand a claimant’s Social Security disability claim to the Commissioner of the Social Security Administration. This Court explained that if we did not entertain the appeal, “on remand the claimant may receive an award of benefits, in which event he will not appeal, and it is very doubtful the Commissioner could appeal.”50 Under those circumstances, we held that such an order was final and could be the basis for a Rule 60(b) motion because it was likely that appellant would be unable to secure appellate review of that decision. That situation is not applicable here. After the stipulated dismissal, State National could have appealed the underlying dismissal of White-side on Rule 12(b)(6) grounds. Thus, State National was not unable to secure appellate review of Whiteside’s dismissal, and Torres’s exception to the requirement of finality for Rule 60(b) motions is inappo-site.
It is strict to require State National to file an appeal while the District Court was apparently still considering State National’s Rule 60(b) motion, even if it was an improper one. But jurisdiction is a “strict master.”51 The Stipulation of Dismissal was effective immediately, and because all of the remaining claims were resolved by that Stipulation, the stipulated dismissal was a final judgment from which the time to appeal began to run. State National’s failure to appeal within thirty days of the final judgment deprives this Court of jurisdiction to hear its appeal. The District Court’s consideration of a motion that it lacked the power to grant or deny cannot excuse this failure.
B.
Because we hold that we lack jurisdiction on the basis of State National’s untimely notice of appeal, we do not reach the alternative jurisdictional argument advanced by Whiteside that a notice of appeal that references only an order denying a Rule 60(b) motion does not draw into *412question an underlying dismissal under Rule 12(b)(6).52
III.
For the foregoing reasons, we will dismiss this case for lack of jurisdiction.

. Rothman v. United States, 508 F.2d 648, 651 (3d Cir. 1975) (“Before a court may properly address the merits of an appeal, it is mandated to determine whether it has jurisdiction to consider the appeal.”).


. See In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II), 751 F.3d 150, 155 (3d Cir. 2014).


. Poole v. Family Court of New Castle Cty., 368 F.3d 263, 264 (3d Cir. 2004) (citing [Uni-ed States v. Robinson, 361 U.S. 220, 224, 80 S.Ct. 282, 4 L.Ed.2d 259 (1960)).


. Fed. R. App. P. 4(a)(1)(A).


. See Bowles v. Russell, 551 U.S. 205, 214, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007).


. Fed. R. App. P. 3(c)(1)(B).


. Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 184 (3d Cir. 2010).


. Fed. R. Civ. P. 54(b) ("[A]ny order or other decision, however designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does not end the action as to any of the claims or parties and may be revised at any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”).


. Rule 59(e) requires the motion to reconsider the judgment be filed "no later than 28 days after the entry of judgment.” Fed. R. Civ. P. 59(e). Whiteside was dismissed four years before State National filed its motion to renew ' its claims against Whiteside.


. Fed. R. Civ. P. 60(b)(6).


. Fed. R. Civ. P. 60(b) (emphasis added); see also Fed. R. Civ. P. 60(b) advisory committee's note to 1946 amendment ("The addition of the qualifying word ‘final’ emphasizes the cháracter of the judgments, orders or proceedings from which Rule 60(b) affords relief; and hence interlocutory judgments are not brought within the restrictions of the rule, but rather they are left subject to the complete power of the court rendering them to afford such relief from them as justice requires.”).


. "When an action presents more than one claim for relief ... or when multiple parties are involved, the court may direct entry as to one or more, but fewer than all, claims or parties only if the court expressly determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b).


. See Torres v. Chater, 125 F.3d 166, 167-68 (3d Cir. 1997); see also Kapco Mfg. Co. v. C & O Enters., Inc., 773 F.2d 151, 154 (7th Cir.1985) ("Rule 60(b) must be limited to review of orders that are independently 'final decisions’ under 28 U.S.C. § 1291. A party should not get immediate review of an order for discoveiy, or one denying summary judgment and setting the case for trial, just by filing a Rule 60(b) motion to set aside the order and then appealing the denial of this motion.”).


. See United States v. Jerry, 487 F.2d 600, 605 (3d Cir. 1973) ("[S]o long as the district court has jurisdiction over the case, it possesses inherent power over interlocutory orders, and can reconsider them when it is consonant with justice to do so.”) (emphasis added); United States v. LoRusso, 695 F.2d 45, 53 (2d Cir. 1982) ("A district court has the inherent power to reconsider and modify its interlocutory orders prior to the entry of judgment ....”) (emphasis added).


. Fed. R. Civ. P. 41(a)(l)(A)(ii).


. Id.-, see also 9 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2363 (3d ed. 2015).


. First Nat’l Bank of Toms River, N.J. v. Marine City, Inc., 411 F.2d 674, 677 (3d Cir. 1969).


. E.g., Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1277-78 (11th Cir. 2012); De Leon v. Marcos, 659 F.3d 1276, 1283 (10th Cir. 2011); SmallBizPros, Inc. v. MacDonald, 618 F.3d 458, 461 (5th Cir. 2010); Jenkins v. Vill. of Maywood, 506 F.3d 622, 624 (7th Cir. 2007); Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984).


. Smith v. Phillips, 881 F.2d 902, 904 (10th Cir. 1989).


. SmallBizPros, 618 F.3d at 463; see also Anago Franchising, 677 F.3d at 1279-80 ("A district court loses all power over determinations of the merits of a case when it is voluntarily dismissed.”); Versata Software, Inc. v. Callidus Software, Inc., 780 F.3d 1134, 1136 (Fed. Cir. 2015) (vacating its own opinion, which was issued after the parties voluntarily dismissed their case pursuant to Rule 41(a)(l)(A)(ii)).


. Dissent at 414-15 n.2.


. First Nat’l Bank, 411 F.2d at 677.


. In re Bath & Kitchen Fixtures Antitrust Litig., 535 F.3d 161, 165 (3d Cir. 2008).


. 780 F.3d at 1136.


. Id. (citing First Nat’l Bank, 411 F.2d 674).


. 66 F.3d 77, 82 (5th Cir. 1995) (per cu-riam).


. Id. (internal quotation marks omitted).


. Lusardi v. Xerox Corp., 975 F.2d 964, 970 n. 9 (3d Cir. 1992).


. Riley v. Kennedy, 553 U.S. 406, 419, 128 S.Ct. 1970, 170 L.Ed.2d 837 (2008).


. Michelson v. Citicorp Nat'l Servs., Inc., 138 F.3d 508, 513 (3d Cir. 1998) (internal quotation marks omitted).


. This Court and others have also recognized that a voluntary dismissal with prejudice constitutes a final order, thereby making interlocutory orders appealable. See, e.g., Blue v. D.C. Pub. Schs., 764 F.3d 11, 17 (D.C. Cir. 2014) (stating that ''[e]very- circuit permits a plaintiff, in at least some circumstances, voluntarily to dismiss remaining claims or remaining parties from an action as a way to conclude the whole case in the district court and ready it for appeal” and collecting cases); M&K Welding, Inc. v. Leasing Partners, LLC, 386 F.3d 361, 364 (1st Cir. 2004) (holding that the parties' Stipulation of Dismissal with prejudice was a final judgment); O’Boyle v. Jiffy Lube Int'l, Inc., 866 F.2d 88, 92 (3d Cir. 1989) (holding that a plaintiff’s voluntary dismissal of his claims with prejudice constituted a final order that was appealable); Nat’l Inspection & Repairs, Inc. v. George S. May Int’l. Co., 600 F.3d 878, 883-84 (7th Cir. 2010) (holding that, because the claims were dismissed with prejudice, there was a final judgment for purposes of appellate review). See also 15A Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 3914.8 (2d ed. 2015) ("Voluntary dismissal of the remaining parts of the case provides an obvious means of achieving final disposition.”).


. Anago Franchising, 677 F.3d at 1275 ("[VJoluntary dismissal of a case strips the court of jurisdiction and leaves it without the power to make legal determinations on the merits.”).


. See Michelson, 138 F.3d at 513.


. Dissent at 415.


. Dissent at 413.


. Lizardo v. United States, 619 F.3d 273, 278 (3d Cir. 2010) (emphasis added).


. Id. at 279.


. "The "unique circumstances doctrine” permitted appellate courts to excuse untimeliness where a party belatedly acted in reliance on an erroneous district court ruling.” Mobley v. C.I.A., 806 F.3d 568, 577 (D.C. Cir. 2015).


. 551 U.S. 205, 214-15, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007).


. Id. at 207, 127 S.Ct 2360.


. Id. at 206-07, 215, 127 S.Ct. 2360.


. Lusardi v. Xerox Corp., 975 F.2d at 970 n. 9.


. Fed. R. App. P. 4(a)(4)(A)(vi).


. United States v. Fiorelli, 337 F.3d 282, 287-88 (3d Cir. 2003).


. Fed. R. Civ. P. 59.


.The Dissent does not address this fact, but it is an important one. The Rule 60(b) motion was another attempt by State National to relitigate Whiteside’s dismissal. But the District Court’s decision denying State National’s Rule 59(e) motion — as well as its decision granting Whiteside’s dismissal under Rule 12(b)(6) — could have been appealed when the clock ran from the date the Stipulation of Dismissal was entered.


.The Dissent also claims that we are "abolishing Rule 60(b) relief for parties in State National’s position.” Dissent at 419 n.7. But this is far from the case. Because State National’s motion sought review of an interlocutory order, it was not a true Rule 60(b) motion. We do not suggest that State National could never have sought Rule 60(b) relief— only that it could not do so before a "final judgment, order, or proceeding.”


. Dissent at 417.


. 125 F.3d at 168-69.


. Id. at 168.


. SmallBizPros, Inc., 618 F.3d at 464.


. See Elliott v. Archdiocese of N.Y., 682 F.3d 213, 219 (3d Cir. 2012) ("[I]f we determine that we do not have jurisdiction over this appeal, our 'only function remaining [is] that of announcing the fact and dismissing the cause.’ ” (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998))).